Citation Nr: 1804723	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine


REPRESENTATION

Veteran represented by:	Jan Dils, an attorney


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from September 1987 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board observes that the Veteran underwent lumbar surgery in June 2017, and filed a separate claim for a temporary total rating under 38 C.F.R. § 4.30 in July 2017.  The claim was denied in an August 2017 rating decision, and the Veteran filed a timely Notice of Disagreement.  No Statement of the Case has as yet been issued.   As the matter is not presently before the Board, it shall not be addressed below.  Moreover, nothing in the instant decision is to be construed as adjudication of that issue.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

There has been no showing of ankylosis at any level of the Veteran's spine at any point during the appeal period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for a lumbar disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in connection with his claim for increase.  The Board finds the examinations adequate in the aggregate, because taken together, they include reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to a disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  If there is intervertebral disc disease, the rating criteria specified in the Formula for Rating Intervertebral Disk Syndrome Based on Incapacitating Episodes may be applicable.  In this case, the Veteran's back disability has been evaluated under Diagnostic Code (DC) 5242, for degenerative arthritis of the spine.

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankyloses of the entire spine warrants a 100 percent rating. 

The General Formula directs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The Rating Schedule allows evaluation of intervertebral disc syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  As the record does not reflect any episodes of prescribed bed rest and treatment having a total duration of at least two weeks during any twelve month period within the current appeal period, an evaluation higher than 10 percent is unavailable under the formula for rating IVDS based on incapacitating episodes, and will not be discussed further.

Back disability is, as noted above, rated on limitation of motion, or may be rated based on subjective complaints of pain, if there is objective confirmation of arthritis on radiologic examination.  DCs 5003, 5010.  A 10 percent evaluation is the maximum schedular evaluation available for arthritis of one joint or group of joints under DCs 5003 or 5010, so application of these DCs would not result in a more favorable evaluation for the Veteran.  No further discussion of those DCs is required.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently in receipt of a 40 percent disability rating for the entirety of the appeal period.  Entitlement to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine requires a showing of either unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  Neither showing is present in this case.  

The Veteran's May 2010, September 2012, and January 2016 VA examinations each confirm the absence of ankylosis at any level of the Veteran's spine.  Similarly, the Veteran's treatment records uniformly demonstrate the absence of ankylosis at any level of the spine, and the Veteran has never advanced arguments that he is thus afflicted.  Further, testing conducted at the Veteran's most recent VA examination, in January 2016, showed forward flexion of the thoracolumbar spine greater than 60 degrees, with combined ranges of motion of the thoracolumbar spine greater than 120 degrees.  These findings correspond with the rating criteria for a 10 percent rating under the general rating formula for the spine.  While the Board shall not reduce the 40 percent rating of which the Veteran is already in receipt, the evidence makes plain that his condition, which has not manifested in ankylosis at any level of the spine, and which lately manifests in range of motion limitation commensurate only with the criteria for a 10 percent rating, does not warrant assignment of a higher rating than that currently assigned.  

Moreover, because the 40 percent rating is the highest available rating for limitation of motion and all higher ratings require ankylosis, the provisions governing functional loss are not applicable in this case.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).  

As such, the evidence preponderates against a higher evaluation in this case.  There is no reasonable doubt to be resolved in the Veteran's favor.


ORDER

Entitlement to a disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


